UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4247



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


STEVEN ERNEST GLOVER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CR-04-317)


Submitted:   November 4, 2005          Decided:     November 29, 2005


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Steven Ernest Glover appeals from his twenty-four-month

sentence, imposed after the district court revoked his supervised

release. Glover contends that the district court erred by imposing

a sentence above the advisory guideline range. Glover asserts that

the guideline range suggests the presumptive limits of a reasonable

sentence and that the court must find a compelling basis in order

to impose a sentence greater than the guideline range.    Glover’s

interpretation of the law is incorrect.   The sentencing guideline

range is purely advisory.    United States v. Denard, 24 F.3d 599,

602 (4th Cir. 1994).

          In any event, we hold that the district court had a

satisfactory factual basis for sentencing Glover outside of the

guideline range.   While on supervised release for less than five

months, Glover violated the terms of his release by drinking

alcohol and smoking marijuana.    His behavior was repetitive and

resulted in a vehicular accident, and he was unable to control his

behavior even in the halfway house setting.    Moreover, he had a

history of violence and uncontrolled mental instability.        We

therefore hold that the district court did not abuse its discretion

in imposing this sentence.

          Accordingly, we affirm Glover’s sentence.    We dispense

with oral argument because the facts and legal contentions are




                               - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -